Title: To Thomas Jefferson from Joseph Anderson, William Cocke, and William Dickson, 6 January 1803
From: Anderson, Joseph,Cocke, William,Dickson, William
To: Jefferson, Thomas


          
            Sir
            6th January 1803
          
          We beg leave to recommend the following Gentlemen, as proper Characters to act as Commissioners of Bankruptcy within the State of Tennessee—
          Edward Scott Esqr atty at Law, Mr John Crozier Merchant, Moses Fisk Esqr Atty at Law—and Mr. George M Deaderick Merchant—The two former of Knoxville—the two latter of Nashville—
          with Sentiments of Very great respect—
          
            Jos: Anderson
            Wm. Cocke
            Wm. Dickson
          
        